                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:14-CV-136-GCM

 TOMMY R. COMBS, et al,                         )
                                                )
                Plaintiffs,                     )
                                                )
    v.                                          )          ORDER
                                                )
 ASHE COUNTY, et al,                            )
                                                )
                Defendants.                     )
                                                )

         THIS MATTER IS BEFORE THE COURT regarding the Order (Document No. 144)

of the Honorable Graham C. Mullen, granting the parties’ “Consent Motion For Judicial Settlement

Conference” (Document No. 143). As such, the undersigned will schedule a Judicial Settlement

Conference as set forth below.

         IT IS THEREFORE ORDERED that a Judicial Settlement Conference shall convene on

Tuesday, April 9, 2019, at 9:30 a.m. in Courtroom #1-1 of the Federal Courthouse, 401 W. Trade

Street, Charlotte, North Carolina.

         IT IS FURTHER ORDERED that the Clerk of Court shall reserve Courtroom #1-1 and

its attached conference rooms.

         SO ORDERED.
                                            Signed: March 11, 2019
